Exhibit Third Party Analysis Confirms Westport LNG Truck Technology Delivers 21% Reduction in Greenhouse Gas Emissions December 8, 2008 Vancouver, BC – Westport Innovations Inc. (TSX:WPT / Nasdaq:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today reported a study by California-based TIAX LLC has confirmed a 21% reduction in greenhouse gas (GHG) emissions in LNG trucks featuring a Westport ISX G engine and LNG fuel system based on a 10 year, 400,000 mile scenario.Under this scenario, a typical Westport LNG-equipped natural gas truck operating at the San Pedro Bay ports in California will realize reductions of 21 tonnes of GHG emissions per year compared to an equivalent diesel truck. “Adding strong environmental benefits to the energy security of an inexpensive, domestically available fuel in natural gas helps Westport get LNG trucks on the road,” said Mike Gallagher, President and Chief Operating Officer at Westport Innovations. “The report affirms our testing and development efforts over the years to create an efficient, robust product with clear environmental benefits.
